            Case 1:20-cv-04119-JPO Document 20 Filed 07/07/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

DORIS HABY,

                Plaintiff                             No. 1:20-cv-04119-JPO
       vs.
                                                      CONFIDENTIALITY ORDER
TIME WARNER CABLE PENSION PLAN,

                Defendant


       The parties having agreed to the following terms of confidentiality, and the Court

recognizing that good cause exists for issuance of an appropriately tailored confidentiality order

governing this action, it is therefore hereby:

       ORDERED that any person subject to this Order – including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order – shall adhere to the following terms, upon pain of contempt:

       1.       Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

       2.       The person producing or disclosing any given Discovery Material may designate

as Confidential only such portion of such material as consists of:

       (a)      financial information not previously disclosed to the general public, other than

through unauthorized disclosure;

       (b)      proprietary business information or communications not previously disclosed to

the general public, other than through unauthorized disclosure;
             Case 1:20-cv-04119-JPO Document 20 Filed 07/07/20 Page 2 of 7



        (c)      trade secrets or sensitive business information not previously disclosed to the

general public, other than through unauthorized disclosure;

        (d)      information of a personal or intimate nature regarding any individual, including

without limitation personal identifying information, medical information, or personnel records;

        (e)      information for which applicable law requires confidential treatment; or

        (f)      any other category of information given confidential status by the Court.

        3.       With respect to the Confidential portion of any Discovery Material, the producing

person or that person’s counsel may designate such portion as “Confidential” by stamping,

otherwise clearly marking or otherwise designating as “Confidential” the protected portion in a

manner that will not interfere with legibility.

        4.       If at any time prior to the trial of this action (if any), a producing person realizes

that some portion(s) of Discovery Material that were previously produced should be designated

as Confidential, that person may so designate by apprising all parties in writing, and such

designated portion(s) of the Discovery Material will thereafter be treated as Confidential under

the terms of this Order.

        5.      No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:

        (a)      the parties to this action;

        (b)      counsel retained specifically for this action, including any paralegal, clerical and

other assistant employed by such counsel and assigned to this matter;

        (c)      as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy;


                                                   2
            Case 1:20-cv-04119-JPO Document 20 Filed 07/07/20 Page 3 of 7



       (d)       any witness who counsel for a party in good faith believes may be called to testify

in this action, provided such person has first executed a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto;

       (e)       any person retained by a party to provide specialized advice to counsel in connection

with this action, provided such person has first executed a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto;

       (f)       stenographers engaged to transcribe depositions conducted in this action;

       (g)       outside vendors or service providers, including without limitation, independent

photocopying, graphic production services, or litigation support services employed by the parties

or their counsel to assist in this action and computer service personnel performing duties in relation

to a computerized litigation system;

       (h)       any mediator or arbitrator that the parties engage in this matter or that the Court

appoints; and

       (i)       the Court, including any appellate court, and its support personnel.

       6.        Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d), 5(e), or 5(h) above, such person shall be provided by counsel

with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form

annexed as Exhibit A hereto stating that that person has read this Order and agrees to be bound

by its terms. Counsel shall retain each signed Non-Disclosure Agreement and produce it to

opposing counsel on request.

       7.       Any party that wishes to file with the Court any Confidential Discovery Material

shall request the Court’s permission to file said Confidential Discovery Material or portions of

papers under seal in accordance with all applicable court rules and practices.            Where the


                                                   3
               Case 1:20-cv-04119-JPO Document 20 Filed 07/07/20 Page 4 of 7



Confidential Discovery Material is so-designated by the non-filing party, the parties shall confer

and jointly submit the request to file the material under seal. The parties will use their best

efforts to minimize such sealing.

          8.     Any party who objects to any designation of confidentiality may at any time prior to

final resolution of this action serve upon counsel for the designating person a written notice

stating with particularity the grounds of the objection or request. If agreement cannot be reached

promptly, counsel for all parties shall request a joint telephone call with the Court to obtain a

ruling.

          9.       Each person who has access to Confidential Discovery Material shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

          10.      If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or any other protection with respect to the Inadvertently Disclosed

Information and its subject matter.

          11.      Nothing in this Order will be construed as (a) a waiver by a party or person of its

right to object to any discovery request; (b) a waiver of any privilege or protection; or (c) a

ruling regarding the admissibility at trial of any document, testimony or other evidence.

Information deemed confidential pursuant to this Order is not rendered confidential for any

other purpose and a party’s designation of material as confidential or a party’s decision not to

object to a confidentiality designation pursuant to this Order does not constitute an admission

that the information is confidential under the law, any applicable employment agreements or

policies, or otherwise.


                                                     4
          Case 1:20-cv-04119-JPO Document 20 Filed 07/07/20 Page 5 of 7



       12.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days of learning of the inadvertent disclosure, return or destroy all

copies of the Inadvertently Disclosed Information, and provide a certification that all such

information has been returned or destroyed. Within five business days of receipt of such

certification, the disclosing party shall produce a privilege log with respect to the Inadvertently

Disclosed Information. The disclosing party retains the burden of establishing the privileged or

protected nature of any Inadvertently Disclosed Information.

       13.     Nothing in this Order will prevent any party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such party gives written notice to the person who produced the Confidential

Discovery Material pursuant to this Order as soon as reasonably possible, and if permitted by the

time allowed under the request, at least 10 days before any disclosure.

       14.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this action, all Confidential Discovery Material shall be promptly

returned to the producing person or destroyed. However, the attorneys that the parties have

specifically retained for this action may retain an archival copy of all pleadings, motion papers,

transcripts, expert reports, legal memoranda, correspondence or attorney work product, even if

such materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Confidential Discovery Material remain subject to this Order.

       15.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


                                                 5
          Case 1:20-cv-04119-JPO Document 20 Filed 07/07/20 Page 6 of 7



SO STIPULATED AND AGREED.

LAW OFFICE OF JEFFREY E. DAHL               DLA PIPER LLP (US)

By:/s/ Jeffrey E. Dahl                      By: /s/ Yan Grinblat
Jeffrey E. Dahl*                                Kenneth L. Schmetterer*
Texas State Bar No. 05310900                    Yan Grinblat
jdahl@erisaattorneyintexas.com                  444 West Lake Street, Suite 900
                                                Chicago, Illinois 60606
The Travis Building                             312.368.4000
405 N. St. Mary’s Street, Suite 242             312.630.6350
San Antonio, Texas 78205                        kenneth.schmetterer@dlapiper.com
(210) 527-0900                                  yan.grinblat@dlapiper.com
(210) 527-0901 (telecopy)
                                                * Admitted pro hac vice
*Admitted pro hac vice
                                            Attorneys for Defendant
Attorney for Plaintiff                      Time Warner Cable Pension Plan
Doris Haby




SO ORDERED.


Dated: July 2            , 2020
                                              J. PAUL OETKEN, U.S.D.J




                                        6
           Case 1:20-cv-04119-JPO Document 20 Filed 07/07/20 Page 7 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

DORIS HABY,

               Plaintiff                             No. 1:20-cv-04119-JPO
         vs.
                                                     NON-DISCLOSURE AGREEMENT
TIME WARNER CABLE PENSION PLAN,

               Defendant


         I, _______________________________, acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




Dated:                                       Name:


                                             Signature:
